LEADBETTER, Judge,
concurring.
I fully agree with the holding of the majority that this issue is the subject of a binding agreement to arbitrate and therefore not properly before the courts. I write separately simply to register my disagreement with the notion that McKenna had a protectable property interest in the prospect of applying for outside employment. He had only a speculative possibility of obtaining a job “moonlighting” and knew from the township’s rules of conduct that he could not even apply for such, a job unless his chief within *581his discretion determined that it would not interfere with his duties to the township. I do not believe that such a speculative possibility is entitled to the due process protections accorded a protectable property interest.